DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Process Claim 1 recites matching a first user with a second user based on the presence of at least one mismatched received profile information. The matching appears to be based on profile information indicative of a desire to for the mismatched profile information and degrees of data separation. Matching based on profile and degrees of data separation would involve observation, evaluation and judgement of profile and data separation information. The claim limitations may be characterized as an abstract idea grouping of mental step.  
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “receiving profile information from users of a social media matrix” constitutes preliminary data gathering of profile information used in the mental step of matching. “wherein the social media matrix includes… minimum degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world relationship security of avoidance of life interference based on a social mismatch, corresponded to the minimum degrees of data separation, to at least one of the matching users” constitutes generally linking the abstract idea of matching to the area of social media. See MPEP 2106.05(h). Further, use of a non- transitory, relational social media matrix computing code over at least one network, would constitute use of generic network components as a tool. See MPEP 2106.05(f). Therefore, additional elements do not provide integration into a practical application. Claim 1 is directed to an abstract idea.
The conclusions from above for the elements reciting receiving profile information from users of a social media matrix constitutes preliminary data gathering of profile information used in the mental step of matching, which is well understood routine and conventional and do not provide significantly more than the abstract idea. Accordingly, claim 1 is not patent eligible.   

Claim 2 and 5 recite wherein all of the profile information is stored in the social media matrix and the profile information includes geographical information these steps constitutes insignificant extra-solution activity of mere data collection and saving which are well understood routine or conventional activity. 

Claim 3-4 recite the social media matrix calculates at least one score relating the first user with the second user to assess the degrees of separation and wherein the matching is based on the calculated score. Aforementioned functions of calculating may be considered mathematical concepts or mental processes that may be practically performed in the human mind. See MPEP 2106.04(a)(2) (III) Mental Processes. Accordingly, the claim recites an abstract idea.  

Claim 6-7 recite the matrix determines one or more mutual friends of the first and second user as part of the degrees of separation and the first and second user are not matched in response to determining at least one mutual friend between the first and second user may be characterized as a mental process as they involve observation analysis and evaluation for matching users. Accordingly, the claim recites an abstract idea.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites a “non-transitory, relational social media matrix computing code”. The claim fails to particularly point out and distinctly claim the invention. It is not clear why the term “non-transitory” is applied to a “computing code”.

Claim 1 further recites “minimum degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world relationship security of avoidance of life interference based on a social mismatch, corresponded to the minimum degrees of data separation, to at least one of the matching users”. The metes and bounds of claim 1 are not clear because the limitation cannot be clearly understood. It is not clear what is “corresponded to the minimum degrees of data separation” in the context of social mismatch. It is also not clear how the phrase “to at least one of the matching users” fits into the limitation and how it relates to the rest of the recited limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, Jeffrey et al (PGPUB Document No. 20100205541), hereafter referred as to “Rapaport”, in view of Lerner, Clifford (PGPUB Document No. 20150254311), hereafter, referred to as “Lerner”.

Regarding claim 1 (Currently Amended), Rapaport teaches A method for matching users remote from one another using remotely located, non- transitory, relational-social media matrix computing code over at least one network, the method comprising (Rapaport, Fig. 1 B and para 0092 discloses a profile matching method of users by user profile attributes where codes are remotely located in a cloud server “Servers within cloud 150 may automatically determine co-compatibility between users 121′, 131′, 141 by comparing their associated profiles including Current personality-based Chat Compatibility profiles (CpCCp's) 105 h. 1 etc., 105 h′ and so forth (see also FIG. 1B)”; where para 0095 further discloses users profile information is stored in a database structure /social media matrix(element 102 of Fig. 1B)): 
receiving profile information from a plurality of users into the social media matrix (Rapaport, para 0095 discloses users profile information is received/stored in a database structure /social media matrix(element 102 of Fig. 1B) “Preferences are determined based on user Current Chat Compatibility profiles directed to personality and topic (CpCCp's and DsCCp's) which are stored in database 151 and whose data structures are now detailed with reference to examples, first in FIG. 1B”); 
matching a first user with a second user amongst the plurality of users based on the presence of at least one particular mismatched-received profile information, wherein the social media matrix includes (Rapaport, Fig. 1 B and para 0097 disclose a matching users based on mismatched or undesirable matching feature in user profile matrix such as  certain person (Troll, monster, element 156) certain age range “a third of which is designated here as representing negative scoring criteria that define undesirable chat buddies (156),” ): 
which aspects of the received profile information are indicative of a desire for the particular mismatched received profile information(Rapaport, Fig. 1 B and para 0097 disclose a matching users based on mismatched or undesirable matching feature for mismatching such as person (buddies) and undesirable age range “a third of which is designated here as representing negative scoring criteria that define undesirable chat buddies (156),” ); 
Rapaport teaches matching user profile based on profile attributes but he does not explicitly teach and minimum degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world relationship security of avoidance of life interference based on a social mismatch, corresponded to the minimum degrees of data separation, to at least one of the matching users.
However, in the same field of endeavor of user profile matching Lerner teaches and minimum degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world relationship security of avoidance of life interference based on a social mismatch, corresponded to the minimum degrees of data separation, to at least one of the matching users (Lerner, in response to unclear claim limitation para 0166 teaches how degrees of data separation between two users excluding (not matching or mismatching) first degree of separation between matching users “The potential dates for the viewing user may be selected from users on the social networking system that are indirectly connected to the viewing user. An indirectly connected user is a connection in the social networking system that is not directly connected to the viewing user. That is, an indirectly connected user has at least two degrees of separation from the viewing user. A degree of separation is the number of links from the viewing user ").
For the purpose of examination here the examiner interprets “minimum degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world relationship security of avoidance of life interference based on a social mismatch” to mean dating or meeting someone at higher degree of separation would provide security in terms of privacy of matching users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the undesired or mismatch profile feature of Rapaport into the consideration of degrees of data separation during profile attribute matching or mismatching of Lerner to produce an expected result of finding the best match according to user’s need. The modification would be obvious because one ordinary skill in the art would be motivated to provide an option to users (who is looking for a match) to have him or herself distant from certain aspect of matching/mismatching criteria by a degree of separation or distance. 

Regarding claim 2 (Original), Rapaport and Lerner teach all the limitations of claim 1 and Rapaport further teaches wherein all of the profile information is stored in the social media matrix (Rapaport, para 0095 discloses users profile information is stored in a database structure /social media matrix(element 102 of Fig. 1B) “Preferences are determined based on user Current Chat Compatibility profiles directed to personality and topic (CpCCp's and DsCCp's) which are stored in database 151 and whose data structures are now detailed with reference to examples, first in FIG. 1B”).

Regarding claim 3 (Original), Rapaport and Lerner teach all the limitations of claim 2 and Lerner further teaches wherein the social media matrix calculates at least one score relating the first user with the second user to assess the degrees of separation(Lerner, in response to unclear claim limitation para 0032 discloses how degrees of separation scoring is being used for attributes to match compatibility between users  “In addition to the common interests, the compatibility score may also incorporate the degree of separation between the viewing user and the preliminary matching user. ").

Regarding claim 4 (Original), Rapaport and Lerner teach all the limitations of claim 3 and Rapaport further teaches wherein the matching is based on the calculated score (Rapaport, Fig. 1 B and para 0098 disclose matching users based on matching scores “In one embodiment, users may also specify levels of importance or weights to be used by the match-making system when scoring these various preferences to find co-compatible other users or co-compatible chat rooms.” ).

Regarding claim 5 (Original), Rapaport and Lerner teach all the limitations of claim 1 and Rapaport further teaches wherein the profile information includes geographical information (Rapaport, Fig. 1 B and para 0098 disclose user geographical information in the matching profile “first vertical column 154 labeled “mine” … She has also indicated her geography of permanent residence and time zone to be the central time zone of the USA.” ).

Regarding claim 6 (Original), Rapaport and Lerner teach all the limitations of claim 1 and Rapaport further teaches wherein the matrix determines one or more mutual friends of the first and second user as part of the degrees of separation  (Lerner, para 0017 discloses consideration of two degrees of separation (friend of a friend) which determines common or mutual linkages  “ A degree of separation is the number of links from the viewing user, as measured by connections between users of the social networking system. Colloquially, an indirectly connected user with a degree of separation of 2 is a “friend of a friend.” The social dating system 100 may consider a user an indirectly connected user up to a maximum degree of separation, such as 2, 3, or 4” ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, Jeffrey et al (PGPUB Document No. 20100205541), hereafter referred as to “Rapaport”, in view of Lerner, Clifford (PGPUB Document No.  20150254311), hereafter, referred to as “Lerner”, in further view of Ben-Yoseph, Roy  (PGPUB Document No.  20130066990), hereafter, referred to as “Ben-Yoseph”.

Regarding claim 7 (Original), Rapaport and Lerner teach all the limitations of claim 6 but they don’t explicitly teach wherein the first and second user are not matched in response to determining at least one mutual friend between the first and second user (Lerner, para 0032 discloses degree of separation between two matching users can be set to 3 and which would separate or not match mutual friends (friends of friend)  “ A degree of separation is the number of links from the viewing user, as measured by connections between users of the social networking system. Colloquially, an indirectly connected user with a degree of separation of 2 is a “friend of a friend.” The social dating system 100 may consider a user an indirectly connected user up to a maximum degree of separation, such as 2, 3, or 4” ).
However, in the same field of endeavor of identifying people by degree of separation Ben-Yoseph teaches wherein the first and second user are not matched in response to determining at least one mutual friend between the first and second user (Ben-Yoseph, Fig. 8 and para 0084 discloses identifying users by degree of separation between them; para 0086 further discloses setting/selecting degrees separation for matching; degrees of separation can be set to 3 (beyond “friend of a friend”) matching of mutual friends (friends of a friend) would be excluded  “the user may be provided with an interface that allows the user to decide whether degrees of separation will be used, and, if so, how many degrees should be used” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the matching/unmatching of users by degree of separation of Rapaport and Lerner into the setting of degrees of data separation to exclude mutual connections between users of Ben-Yoseph to produce an expected result of finding the best match according to user’s preference. The modification would be obvious because one ordinary skill in the art would be motivated to provide an option to users (looking for a match) to have him or herself to find someone who are not common to their friends. 

Response to Arguments 
This non-final action is issued to incorporate 35 USC § 101 abstract idea and 35 USC § 112 (b) rejections which were omitted in earlier non-final action. 

I.	35 U.S.C §103
Applicant on page 6 para 4 through page 7 para 1 stated that “Applicant respectfully notes that Lerner does not actually teach seeking out a mismatch using degrees of separation. Rather, Lerner teaches matching using degrees of separation, i.e., Lerner teaches a “maximum” degrees of separation allowed for a match. See Lerner paras. [0017], [0020] — [0021]. This is distinct from the claimed embodiment, in which a satisfactory mismatch must have a minimum number of degrees of separation to provide the requisite real-world security that the two mismatched matches will not ever be in each other’s lives. See Applicant’s paras. [0030] — [0031]”.
Applicant’s above mentioned arguments have been fully considered but not found persuasive for following reasons;
	The relationship between “minimum degrees of data separation”  with mismatch is NOT clear and, Lerner in response to unclear claim limitation in para 0166 teaches how degrees of data separation between two users excluding (not matching or mismatching) first degree of separation between matching users.
The applicant further on para 2 of page 7 argued that “Of additional significant note, a “mismatch” is not the same as a non-match or a negative match. Applicant has claimed the former, i.e., a mismatch, but all of the cited art is instead directed to a non-match or a negative match. More specifically, a mismatch is an affirmatively unsuitable match—that is, it satisfies specific criteria that make it unsuitable. On the contrary, a non-match or a negative match simply fails to meet specified matching criteria— and this is what the disclosures of Rapaport and Lerner are directed to. See, e.g., hitos://www.merriam-webster.com/dictianary/mismatch; httos://wikidiff. com/nonmatch/mismeatch”.
The examiner respectfully disagrees with applicant’s above mentioned arguments as Rapaport’s negative match is not a non-match as argued by the applicant instead, disclosed in para 0097,  Rapport’s non-match is undesirable or unsuitable match which is negatively scored to identify difference between match and non-match.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20190297365, discloses mismatching or negative attributes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAH A DAUD/
 Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164